DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
	Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.  The rejections based upon Ellison et al. (US 2016/0060161) made in the previous Office action have been overcome by the amendments to the claims limiting the glass substrate to a laminated glass substrate, a thermally strengthened glass or a combination thereof.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 18 does not appear to further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 1-6, 8-10, 13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ellison et al. (US 2016/0060161) in view of Omori et al. (WO 2013/065648).
	As to claims 1 and 18, Ellison et al. discloses a coated glass article which inherently has “a first side having a first coating thereon providing a first interface between the first coating and the glass-based substrate and a second side opposite the first side, the first coating having a first coating thickness extending from a first surface to the first interface, and the glass-based substrate having a substrate thickness extending from the first interface to a second surface.”  See Figure 4.  The glass substrate is a chemically strengthened glass and may have an outer compressive stress such as 856 MPa.  See paragraphs [0009], [0029] and [0036].  
	Ellison et al. does not disclose the presence of any stress in the coating.  Ellison et al. discloses forming the coating by methods that are the same as presently claimed:
Methods taught by Ellison et al. (paragraph [0051])
Disclosed methods of coating of instant invention (paragraph [0030]):
vapor deposition techniques
chemical vapor deposition (CVD)
sputtering
sputtering
plasma enhanced chemical vapor deposition (PECVD)
plasma enhanced CVD (PECVD)
electron (E-beam) evaporation techniques


Physical Vapor Deposition (PVD)

hybrid physical-chemical vapor deposition (HPCVD)

ion plating


Therefore, the coatings of Ellison et al. are presumed to inherently possess a neutral stress because Ellison et al. does not disclose the presence of any stress, and Ellison et al. teaches making the coating by the same methods as the present invention.
	Ellison et al. differs from claims 1 and 18 by failing to teach that the glass substrate is a laminated glass substrate, a thermally strengthened glass or a combination thereof.  
	Omori et al teaches a glass laminate that comprises a compressive stress that is a combination of stresses created by differing thermal expansion coefficients of the glass layers, and ion exchange compressive stresses.  See the abstract.  The substrate possesses excellent scratch strength and bending strength.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have employed the glass substrate of Omori et al. as the coated ion exchanged substrate of Ellison et al. because the substrate of Omori et al. has excellent scratch and bending strength.
 	As to claims 2 and 17, the coating layer of Ellison et al. has a neutral stress which is 100% less than the compressive stress of the substrate.
As to claims 3 and 4, Ellison et al. teaches that the coating has a modulus of elasticity (i.e., Young’s modulus) that is greater than the elastic modulus of the glass substrate.  See paragraphs [0013], [0032], [0036] and [0038].  
The coating has a thickness of 1-5 µm, which is sufficiently specific to anticipate the range of claim 5.  See MPEP 2131.03 and paragraph [0058].
As to claims 6 and 16, Ellison et al. discloses that the coating may be silicon dioxide (paragraph [0057]), indium tin oxide (paragraphs [0036]-[0038]), aluminum oxy nitrides (paragraph [0057]) and various oxide ceramics (paragraph [0057]). 
	As to claim 8, Omori et al. teaches three examples falling within the DOC recited in claim 8.  Example 1 has a depth of compression DOL1 of 50 µm which is 0.0625 times the total thickness of the substrate, 0.8 mm.  See Table 1, and figure 2.  Example 2 has a depth of compression DOL1 of 100 µm which is 0.125 times the total thickness of the substrate, 0.8 mm.  Id.  Example 3 has a depth of compression DOL1 of 200 µm which is 0.25 times the total thickness of the substrate, 0.8 mm.  Id. 
As to claim 9, Omori et al. teaches that the surface compressive stress may be 600 to 1200 MPa.  See claims 5 and 6 of Omori et al.
	The limitations of claim 10 can be seen in the stress profile in Figure 2 of Omori et al.	The limitations of claim 13 can be found in Ellison et al. in paragraphs [0003]-[0004].
	As to claim 19, the depth of compression, DOL1, of Omori et al. is the same as the thickness of the outer layer because of the manner in which the article is made.  Omori et al. discloses that the outer layers may have thickness maybe 0.05 to 0.5 mm.  See page 5 of 12 of the translation of Omori et al., paragraph beginning, “As a specific thickness ….”   The lower limit of 0.05 mm (50 µm) is deemed to overlap the upper limit of 20 µm recited in claim 19 in view of the latitude provided a range by the word “about.”  
	As to claim 20, Ellison et al. teaches that the thickness of the substrate may vary.  See paragraph [0040].  Omori et al. teaches the glass article may have a thickness of 0.1 to 4 mm.  See page 5 of 12 of the translation, paragraph beginning, “As a specific thickness ….”   

Claims 1-6, 8-10, 13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ellison et al. (US 2016/0060161) in view of Paulson et al. (US 2014/0090864) and Omori et al. (WO 2013/065648).
This rejection in the alternative to the obviousness rejection over Ellison et al. in view of Omori et al. recited above, and assumes that the coating of Ellison et al. does not inherently possess a neutral stress.
As to claims 1 and 18, Ellison et al. discloses a coated glass article which inherently has “a first side having first a coating thereon providing a first interface between the first coating and the glass-based substrate and a second side opposite the first side, the first coating having a first coating thickness extending from a first surface to the first interface, and the glass-based substrate having a substrate thickness extending from the first interface to a second surface.”  See Figure 4.  The glass substrate is a chemically strengthened glass and may have an outer compressive stress such as 856 MPa.  See paragraphs [0009], [0029] and [0036].  
Ellison et al. differs from claims 1 and 18 in two ways.  First, Ellison et al. fails to disclose the presence of a neutral or compressive stress in the coating layer, or the relationship between the coating stress and the substrate compressive stress.  Second, Ellison et al. differs from claims 1 amd 18 by failing to teach that the glass substrate is a laminated glass substrate, a thermally strengthened glass or a combination thereof.  
	As to the first difference, Paulson et al. discloses an article comprising a coating on an ion exchange strengthened glass.  See the abstract.  The ion exchange strengthened glass may have a compressive stress of greater than 800 MPa and the applied coating has a compressive stress of 10 to 500 MPa.  See paragraph [0029] and [0058].  The resultant article has enhanced scratch resistance.  See paragraph [0002].
Therefore, it would have been obvious to one of ordinary skill in the art to have provided the coated glass article of Ellison et al. with a coating having a compressive stress of 10 to 500 MPa as suggested by Paulson et al. because the resultant article would have enhanced scratch resistance.  Ellison et al. modified by Paulson et al. results in an article have a coating compressive stress that is less than the substrate compressive stress.
As to the second difference, Omori et al teaches a glass laminate that comprises a compressive stress that is a combination of stresses created by differing thermal expansion coefficients of the glass layers, and ion exchange compressive stresses.  See the abstract.  The substrate possesses excellent scratch strength and bending strength.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have employed the glass substrate of Omori et al. as the coated ion exchanged substrate of Ellison et al. because the substrate of Omori et al. has excellent scratch and bending strength.
As to claims 2 and 17, Ellison as modified by Paulson et al. suggests that the ion exchange strengthened glass may have a compressive stress of greater than 800 MPa and the applied coating has a compressive stress of 10 to 500 MPa.  See paragraph [0029] and [0058] of Paulson.  10 MPa is 99% (800-10/800 = 99%) less than 800 MPa, and 500 MPa (800-500/800 = 38%) is 38% less than 800 MPa.  Thus, Paulson et al. suggests an article in which the coating is between 99 and 38% less than the compressive stress of the glass substrate.  This range overlaps the range recited in claim 2, and overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
As to claims 3 and 4, Ellison et al. teaches that the coating has a modulus of elasticity (i.e., Young’s modulus) that is greater than the elastic modulus of the glass substrate.  See paragraphs [0013], [0032], [0036] and [0038].  
The coating of Ellison et al. has a thickness of 1-5 µm, which is sufficiently specific to anticipate the range of claim 5.  See MPEP 2131.03 and paragraph [0058].
As to claim 6 and 16, Ellison et al. discloses that the coating may be silicon dioxide (paragraph [0057]), indium tin oxide (paragraphs [0036]-[0038]), aluminum oxy nitrides (paragraph [0057]) and various oxide ceramics (paragraph [0057]). 
	As to claim 8, Ellison et al. suggests a glass substrate having a depth of compression of greater than 20 µm (paragraph [0053]) and Paulson et al. suggests a depth of layer of greater than 20 µm, preferably greater than 50 µm (paragraph [0029]) and a thickness of 100 µm to 5 mm (paragraph [0037]).  Omori et al. teaches three examples falling within the DOC recited in claim 8.  Example 1 has a depth of compression DOL1 of 50 µm which is 0.0625 times the total thickness of the substrate, 0.8 mm.  See Table 1, and figure 2.  Example 2 has a depth of compression DOL1 of is 100 µm which is 0.125 times the total thickness of the substrate, 0.8 mm.  Id.  Example 3 has a depth of compression DOL1 of 200 µm which is 0.25 times the total thickness of the substrate, 0.8 mm.  Id.  These depths of layer and thicknesses overlap the ratio range of depth of compression as a portion of substrate thickness recited in claim 8, and overlapping ranges have been held to establish prima face obviousness.  See MPEP 2144.05. 
As to claim 9, Omori et al. teaches that the surface compressive stress may be 600 to 1200 MPa.  See claims 5 and 6 of Omori et al.
	The limitations of claim 10 can be seen in the stress profile in Figure 2 of Omori et al.	The limitations of claim 13 can be found in Ellison et al. in paragraphs [0003]-[0004].
	As to claim 19, the depth of compression, DOL1, of Omori et al. is the same as the thickness of the outer layer because of the manner in which the article is made.  Omori et al. discloses that the outer layers may have thickness maybe 0.05 to 0.5 mm.  See page 5 of 12 of the translation of Omori et al., paragraph beginning, “As a specific thickness ….”   The lower limit of 0.05 mm (50 µm) is deemed to overlap the upper limit of 20 µm recited in claim 19 in view of the latitude provided a range by the word “about.”  
As to claim 20, Ellison et al. teaches that the thickness of the substrate may vary.  See paragraph [0040].  Omori et al. teaches the glass article may have a thickness of 0.1 to 4 mm.  See page 5 of 12 of the translation, paragraph beginning, “As a specific thickness ….”   

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over:
Ellison et al. (US 2016/0060161) in view of Omori et al. (WO 2013/065648) as applied to claim 1 above; OR
Ellison et al. (US 2016/0060161) in view of Paulson et al. and Omori et al. (WO 2013/065648) as applied to claim 1 above. 
Ellison et al. in view of Omori et al., or Ellison et al. in view of Paulson et al. and Omori et al. render obvious claim 1 for the reasons recited above.  The references fail to disclose or suggest a second coating on a second surface of the substrate.
	However, it would have been obvious to have duplicated the layer of Ellison et al. on the second major surface of the glass substrate in order to provide the second surface with the same benefit, i.e., increasing the scratch resistance of the second surface or retaining the strength of the article.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-13 and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376.  The examiner can normally be reached on Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784